. vigor Eifoist
Federal Def enders 52 Duane Street-10th Floor, New epee
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

 

ee
David E. Patton Southern District of New York
waaifer £. Reon

Executive Director Attorney-in-Charge
and Attorney-in-Uhief

December 16, 2019

BY ECF AND EMAIL

 

Re: United States v. John Luke Shannon,

Honorable Richard J. Sullivan | =
18 Cr. 809 (RJS)

United States Circuit Judge | SDS SDNY

40 Foley Square
New York, NY 10007

I write to request that the Court postpone Mr. Shannon’s surrender date,
currently set for January 7, 2020, by approximately 30 days, to a Tuesday,
Wednesday, or Thursday in mid-February. Mr. Shannon has not yet received his
BOP designation. I make this request for that reason, in light of the upcoming
winter holidays, and with the expectation that, due to his medical needs, Mr.
Shannon will be designated far from his home in Arizona and will have to make
travel arrangements.

 

Dear Judge Sullivan:

The government has no objection to this request.
Respectfully submitted,

/s/

Clay H. Kaminsky, Esq.
Assistant Federal Defender
(212) 417-8749

ce: AUSA Cecilia Vogel

In light of the fact that Defendant has yet to receive his BOP
designation for his January 7, 2020 surrender date, and the fact that
Defendant's medical needs could interfere with his ability to make
appropriate travel arrangements on short notice, IT IS HEREBY ORDERED
THAT Defendant's surrender date is adjourned to Thursday, February 6,
2020.

 
